Citation Nr: 1600140	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for impairment of the sciatic nerve affecting the left lower extremity.

4.  Entitlement to service connection for the residuals of a left shoulder disorder.

5.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005 with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disorder, impairment of the sciatic nerve, residuals of left shoulder disorder, and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.



CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for tinnitus is warranted.  The Veteran reports current symptoms of tinnitus.  See November 2008 Application for Compensation; see also July 2015 Hearing Tr. at 17.  He reported that he was exposed to extreme loud noises in service while riding in helicopters, driving trucks and experiencing improvised explosive device (IED) blasts.  See July 2015 Hearing Tr. at 10-11.  His June 2004 post-deployment interview and assessment shows that he reported exposure to loud noises "often" while in Iraq.  Finally, he reported that his tinnitus had its onset in service, and has been recurrent since that time.  See November 2008 Application for Compensation.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as the evidence of record demonstrates that the Veteran's tinnitus had its onset in service and has been recurrent since that time, service connection is warranted.  See 38 C.F.R. §§  3.303(b), 3.309(a) (with a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(holding that tinnitus is a chronic disease subject to presumptive service connection).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that remand is necessary to complete further development in connection with the Veteran's remaining claims.

VA Examinations

As noted above, the Veteran reports that during his deployment in Iraq, IEDs detonated near his location on several occasions.  See Hearing Tr. at 4-5, 8-9, 11-13; see also November 2008 Application for Compensation.  He testified that he drove fuel trucks as part of a convoy, which was under enemy fire.  See Hearing Tr. at 10, 12.  He further reported briefly losing consciousness on a couple of occasions as a result of an IED explosion.  See November 2008 Application for Compensation; see also October 2008 VA Medical Record; September 2012 VA Examination Report.  He asserts that as a result of these experiences, he suffered injuries in service that caused or led to his current residual symptoms of a TBI.  See id.  An October 2008 VA medical treatment record notes that the Veteran was found to have symptoms consistent with a TBI, including headaches, blurred vision, impaired memory and concentration problems.  

The Veteran's service records confirm that he had service in Iraq from May 2003 to July 2004, and that his military occupational specialty was Petroleum Supply Specialist.  See DD-214.  Although his service treatment records do not contain any report of injury sustained from an IED explosion or any head injury in service, his post-deployment interview and assessment show his reports of headaches during deployment.  See June 2004 Post-Deployment Assessment.  He also reported experiencing back and leg pain.  See id.

Given the evidence showing that the Veteran has experienced symptoms consistent with a TBI during the appeal period, as well as his testimony concerning the IED explosions he experienced during service, the Board finds that the Veteran should be afforded a VA examination in connection his TBI claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Board finds that the Veteran should be afforded examinations in connection with his left shoulder, lumbar spine and sciatic nerve disorders.  Concerning his lumbar spine and sciatic nerve disorders, his service treatment records show multiple instances of treatment for low back pain in service, and the Veteran testified that he did a lot of lifting, training and fighting in service that resulted in his low back and lower extremity symptoms.  See February 2002, July 2002, January 2003 and September 2004 Service Treatment Records; see also Hearing Tr. at 12, 14-16.  As noted above, his post-deployment examination noted complaints of back and leg symptoms.  See June 2004 Post-Deployment Assessment.  The Veteran also testified that he has experienced pain and functional loss associated with his left shoulder.  See Hearing Tr. at 12-14.  A February 2009 MRI report notes a small old reverse Hill-Sachs boney lesion likely due to a previous posterior dislocation of the humeral head, which is thought to represent and old impaction fracture.  Additionally, a February 2009 MRI of the lumbar spine revealed disc bulging at the L3-4, L4-5 and L5-S1 levels, with mild impingement of the right and left S-1 nerve roots.  See February 2009 Private MRI Reports.  VA medical records from January 2012, June 2012 and December 2012 document decreased range of motion in the lumbar spine with pain and numbness in the lower extremities, bilaterally.  

A January 2009 VA examiner diagnosed the Veteran with status post dislocation of the left shoulder and spondylosis of the lumbar spine.  See January 2009 VA Examination Report.  In February 2012, the VA medical examiner opined that the Veteran's left shoulder, lumbar spine spondylosis and sciatic nerve disorders were not related to his military service because these disorders were not indicated in his service treatment records.  See February 2012 VA Medical Opinion.  The examiner did not, however, discuss the Veteran's reports of the symptoms he experienced during service, or those service treatment records noting left shoulder and lumbar spine complaints in service.  Thus, the Board finds the examiner's opinion inadequate, and finds that the Veteran should be provided a new VA examination and medical opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Outstanding Records

The Veteran argues that VA did not fulfill its duty to assist because the RO did not make attempts to obtain unit records that could corroborate his reported in-service injuries.  The Veteran reports that he served in the First Attack Helicopter Group and/or First 501 Armor Division, First Infantry Division.  See July 2015 Hearing Tr. at 4, 10 and 18.  His post-deployment examination report notes that he was part of the "1/501 AVN HHC," and that the areas to which he was mainly deployed included Udari and Baghdad International Airport.  See June 2004 Examination Report.  He believes that an additional search for records could reveal documents that support his claims.  See July 2015 Hearing Tr. at 18.

In this regard, the Board notes that there appear to be missing service treatment records and service personnel records concerning his duty in Iraq.  The Veteran reported that he was provided a separation medical examination; however, this examination report is not part of the service treatment records that have been associated with the claims file.  Additionally, although the claims file includes records from his enlistment, there are no evaluations or information concerning his service outside of the country.  Likewise, the Board notes that the Veteran served in the National Guard after his discharge from active duty service; however, records from his National Guard unit have not been associated with the claims file.  On remand, additional steps should be taken to obtain all missing service personnel records, service treatment records, National Guard service records and any available unit records regarding the Veteran's service in Iraq.  See 38 C.F.R. § 3.159(c).



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his left shoulder disorder, lumbar spine disorder, sciatic nerve disorder and residuals of a TBI.  

2.  Make attempts through official channels to secure any outstanding service treatment records (including the Veteran's February 2005 separation examination report), service personnel records concerning his deployment in Iraq, and National Guard records.  Additionally, attempt to obtain unit records from the 1/501 AVN HHC, First Attack Helicopter Group and/or First 501 Armor Division, First Infantry Division for the purposes of developing evidence to support the Veteran's reports of experiencing IED blasts while in Iraq. 

3.  After obtaining any outstanding records, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his TBI residuals, left shoulder disorder, lumbar spine disorder and sciatic nerve disorder.  The entire claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed disorders (TBI residuals, left shoulder disorder, lumbar spine disorder and sciatic nerve disorder) had their onset in service or are related to an injury or disease incurred in service.

With regard to the Veteran's sciatic nerve disorder, the examiner should also state whether it is at least as likely as not that the disorder is caused or aggravated by the Veteran's lumbar spine disorder.

In reaching his or her determinations, the examiner should consider and address the Veteran's service treatment records showing complaints involving his left shoulder and lumbar spine during service, as well as his post-service records showing a small old reverse Hill-Sachs bony lesion likely due to a previous posterior dislocation of the humeral head (thought to represent and old impaction fracture) and disc bulging at the L3-4, L4-5 and L5-S1 levels with mild impingement of the right and left S-1 nerve roots.  See February 2002, July 2002, January 2003 and September 2004 Service Treatment Records; see also February 2009 MRI Reports; January 2012, June 2012 and December 2012 VA Medical Records.  

The examiner should also consider and address the Veteran's lay statements concerning the IED explosions he experienced during service, as well as his reports concerning the symptoms he experienced in service.       

For all requested medical examinations and opinions, the examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Then readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


